El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
El registrador de la propiedad inscribió una escritura de venta judicial otorgada por el márshal sujeta a un su-puesto defecto subsanable, consistente éste en que el Federal Land Bank of Baltimore, primer acreedor hipotecario, no-había sido notificado del procedimiento que tuvo por resul-tado la venta judicial.
De la escritura de venta judicial se desprende que el márshal, a fin de cumplimentar una sentencia en rebeldía dictada en un procedimiento que él calificó de acción real hipotecaria, embargó y vendió en ejecución de sentencia una parcela de terreno que se describe en la referida escritura.
El registrador solicita la desestimación del presente recurso gubernativo basado en que no ha recibido copia del alegato del recurrente. Éste descansa en el escrito inicial *758radicado’ con copia de la escritura y de la nota del regis-trador, el 18 de julio de 1939. Del certificado que se acom-pañó a ese escrito inicial aparece que el registrador fué notificado por correo con copia del mismo el 15 de julio. Ni el recurrente ni el registrador han radicado alegato alguno.
En ausencia de algo que demuestre cómo un primer acreedor hipotecario cuya hipoteca ha sido inscrita en el registro de la propiedad, pueda ser perjudicado en alguna forma con el embargo y venta de la propiedad hipotecada, en cumplimiento de una sentencia condenando al pago de una suma de dinero, dictada en un procedimiento en que dicho acreedor no es parte, no podemos concurrir con el criterio de que la escritura de venta judicial era defectuosa por no demostrar que el primer acreedor hipotecario fué notificado del recurso en que dicha propiedad hipotecada fué embargada y vendida.
No debe entenderse que resolvemos ninguna cuestión que no haya sido suscitada por la nota del registrador. Debe revocarse la nota recurrida y ordenarse la inscripción sin defecto subsanable.